The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/14/2021 has been entered. Claims 1-20 are pending. Claims 1, 8, and 15 have been amended. No claim is added or cancelled. The 101 rejection is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/09/2021 was in compliance to the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to argument
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 101 rejection, the amendment on claim 15 does not appear to overcome the rejection. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”. 

            Claims 16-20, further depending from the claim 15, are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain a limitation “automatically generating, using the service instance and based on the service context, a request”, However, the automatic generation of the request was not described in the specification. In addition, the applicant did not provide any specific part of the specification that supports the amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 20160112475) hereinafter Lawson in view of Gerganov (US 20150074670) hereinafter Gerganov and further in view of Nassar et al. (US 20120131683) hereinafter Nassar.
Regarding claim 1, Lawson teaches a method of accessing an endpoint (i.e. micro-service usage for a first endpoint, [0106]), the endpoint comprising a representational state transfer application programming interface (REST API) (i.e. a REST API, [0044]) corresponding to a server (i.e. a server device, [0439]), the method comprising: initializing an endpoint request (i.e. initializing a communication session with a connection to at least one endpoint through a micro-service, [0112]) and in response receiving a Uniform Resource Identifier (URI) of the server (i.e. micro-service usage for a first endpoint may have an associated URI of a retrievable application logic to direct the use of the micro-service during the communication session and an associated callback URI that is triggered at the end of the communication, [0106]).
However, Lawson does not explicitly disclose a client context comprising a first set of maps of key- value pairs; providing a get service request to the server based on the URI and the client context and in response receiving a service instance and initializing a service context, the service context comprising a second set of maps of key-value pairs having a lifespan limited to a corresponding service class.

Based on Lawson in view of Gerganov it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gerganov to the system of Lawson in order to increase service providing capability of Lawson system. 
However, Lawson in view of Gerganov do not explicitly disclose automatically generating, using the service instance and based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests and a corresponding REST call comprising one of an HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete.

Based on Lawson in view of Gerganov and further in view of Nassar it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nassar to the system of Lawson and Gerganov in order to improve service provisioning efficiency of Lawson and Gerganov system. 


Regarding claim 2, Lawson teaches the endpoint is one of a System for Cross- domain Identity Management (SCIM) based service, an HTTP service (i.e. HTTP services, [0105]) or a streaming service (i.e. a micro-service resource includes media streaming service, [0086]).

Regarding claim 3, Lawson teaches the client context maintains a baseURl (i.e. the authentication credentials can additionally be used in interacting with the platform over the API. An entity may be registered through interactions over a graphical user interface, such as on a website or inside of a client application, [0068]).

Regarding claim 4, Lawson does not explicitly disclose the service context maintains context information that includes a tenant name and an access token. 


Regarding claim 5, Lawson teaches the endpoint comprises a microservice that performs an identity management service in response to the request (i.e. micro-services can include an identity/presence service. An identity/presence service may function to provide a service to manage identifying/selecting devices of specified identities, authenticating, identities, setting of permissions, setting of policy, and/or providing any suitable identity or presence information, [0113]-[0114])

Regarding claim 7, Lawson teaches each endpoint comprises a microservice, and each microservice comprises one or more corresponding APIs (i.e. Fig. 24A micro-services A-C APIs).

Regarding claims 8-12, 14-18, and 20, the limitations of claims 8-12, 14-18, and 20 are similar to the limitations of claims 1-5 and 7. Lawson further teaches a non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors (i.e. machine-readable storage medium; the one or more processors of the processing unit receive instructions stored by the one or more of a RAM, ROM, and machine-readable storage medium via a bus, [0443]), a client API comprising one or more processors for accessing at least one of the endpoints (i.e. one or more of the micro-services 2421-2423, are accessible by an external system of an entity via a micro-service API of the respective micro-service (e.g., micro-service A API 2491, micro-service B API 2492, micro-service C API 2493), .

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 20160112475) hereinafter Lawson in view of Gerganov (US 20150074670) hereinafter Gerganov and Nassar et al. (US 20120131683) hereinafter Nassar further in view of Amiri et al. (US 20170223138) hereinafter Amiri.
Regarding claim 6, Lawson in view of Gerganov and further in view of Nassar et al. (US 20120131683) hereinafter Nassar teach the limitations of claim 1 above and in addition Lawson teaches the endpoint is one of a plurality of endpoints (i.e. endpoints, [0059]) in a multi-tenant identity cloud service (i.e. the system is preferably a multitenant platform wherein multiple outside entities can create an account within the platform, [0044]).
However, Lawson in view of Gerganov and further in view of Nassar et al. (US 20120131683) hereinafter Nassar do not explicitly disclose a System for Cross-domain Identity Management (SCIM) based REST endpoint that comprises attributes that are provided by the request.
However, Amiri teaches a System for Cross-domain Identity Management (SCIM) based REST endpoint (i.e. System for Cross-Domain Identity Management (SCIM) REST APIs, [0128]), that comprises attributes that are provided by the request (i.e. an attribute of an action of the request or an attribute of a resource of the request, [0132]).
Based on Lawson in view of Gerganov and Nassar et al. (US 20120131683) hereinafter Nassar and further in view of Amiri it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Amiri to the system of Lawson, Gerganov and Nassar in order to improve security efficiency of Lawson, Gerganov and Nassar system. 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/1/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447